1

2

3                                      UNITED STATES DISTRICT COURT

4                                             DISTRICT OF NEVADA

5                                                        ***

6     LAMARR ROWELL,                                            Case No. 3:19-cv-00337-MMD-CBC

7                                           Plaintiff,         ORDER ACCEPTING AND ADOPTING
                 v.                                             REPORT AND RECOMMENDATION
8                                                                  OF MAGISTRATE JUDGE
      JAMES E. DZURENDA, et al.,                                      WILLIAM G. COBB
9
                                        Defendants.
10

11              Before the Court is the Report and Recommendation of United States Magistrate

12   Judge William G. Cobb (“R&R”) relating to pro se Plaintiff’s application to proceed in forma

13   pauperis (“IFP Application”) and Complaint (ECF Nos 1, 1-1). (ECF No. 6.) Plaintiff has

14   filed an objection (ECF No. 8), which the Court overrules and accepts and adopts the R&R

15   in full.

16              This Court “may accept, reject, or modify, in whole or in part, the findings or

17   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Where a party

18   timely objects to a magistrate judge’s report and recommendation, then the court is

19   required to “make a de novo determination of those portions of the [report and

20   recommendation] to which objection is made.” 28 U.S.C. § 636(b)(1). In light of Plaintiff’s

21   objection, the Court engages in de novo review to determine whether to accept the R&R.1

22   The Court finds good cause to do so.

23              Judge Cobb recommends granting Plaintiff’s IFP Application but dismissing

24   Plaintiff’s Complaint and dismissing the other pending motions as moot. (ECF No. 6.)

25   Regarding Plaintiff’s Complaint, Judge Cobb found that it amounts to a challenge of

26   ///
                1Plaintiff’s   allegations and applicable legal standards are provided in the R&R (ECF
27
     No. 6 at 2–4).
28
1    Plaintiff’s state court criminal conviction and is thus barred under Heck v. Humphrey, 512

2    U.S. 477, 487 (1994). 2 (ECF No. 6 at 5.) Plaintiff objects to the R&R, arguing that his claim

3    is not Heck-barred because he does not specifically challenge his state conviction, but

4    only contends that he has been unlawfully confined in the custody of Defendants for 11

5    years based on the “status” of being a habitual criminal. (ECF No. 8.) However, this Court

6    agrees with Judge Cobb that Plaintiff effectively challenges his conviction and related

7    sentence based solely on the allegations in his Complaint (see ECF No. 1-1). 3 The Court

8    therefore accepts and adopts the R&R in full, except that the Court dismisses the

9    Complaint with prejudice—not without prejudice and without leave to amend as

10   recommended—because the Complaint is Heck-barred.

11          It is therefore ordered that Plaintiff’s IFP Application (ECF No. 1) is granted. The

12   Clerk is directed to file Plaintiff’s Complaint (ECF No. 1-1).

13          It is further ordered that Plaintiff’s Complaint (ECF No. 1-1) is dismissed with

14   prejudice.

15          It is further ordered that Plaintiff’s other pending motions (ECF Nos. 3, 4, 5, 7) are

16   denied as moot.

17          The Clerk of Court is directed to enter judgment accordingly and close this case.

18          DATED THIS 22nd day of October 2019.

19

20
                                                MIRANDA M. DU
21                                              CHIEF UNITED STATES DISTRICT JUDGE

22

23

24
            2Judge  Cobb also explained that Plaintiff’s recourse is to proceed with a habeas
25
     corpus action. (ECF No. 6 at 5.)
26
            3TheCourt additionally notes that Exhibit C which Plaintiff cites to in his objection
27   (ECF No. 8 at 1), shows Plaintiff’s Judgment of Conviction and provides, inter alia, “the
     Defendant having been found guilty under the LARGE HABITUAL CRIMINAL STATUTE
28   of the crimes of COUNT 1-BURGLARY . . .” (ECF No. 1-2 at 3). Thus, Exhibit C
     undermines Plaintiff’s objection.
                                                2
